Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
For clarity purposes and due to lack of section headings, Examiner notes that she believes the background information starts on page 1 and continues until page 3, line 6.  The inventive concept appears to begin on page 3, line 7.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claims 1-6 and 8, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a method for determining and/or monitoring the state of a protective cover, the method comprising the steps of a) obtaining a first state value of at least one characteristic physical, mechanical and/or chemical property of the protective cover at a first point in time; and b) obtaining a second state value of the at least one characteristic property of the protective cover at a second point in time, which is subsequent 

Regarding claims 10-17 and 19, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a device for determining and/or monitoring the state of a protective cover, the device comprising a) a means for obtaining a first state value of at least one characteristic physical, mechanical and/or chemical property of the protective cover at a first point in time; and b) a means for obtaining a second state value of the at least one characteristic property of the protective cover at a second point in time, which is subsequent to the first point in time; and c) an evaluation unit for comparing the obtained state 

The closest prior art of Mehnert (DE 102010011475A1), Masakawa (US 2016/0178432), Sato (US 2014/0341671), Okuda (US 2017/0144262), and Ono et al. (US 2014/0150533) fail to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose each and every claimed limitation, alone, or in reasonable combination with other references, in the context as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683